Notice of allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims. The amendment made to the claims obviated the rejections applied in the previous Office action. The following documents are considered to be the closest prior art with respect to the instant claims: US 2002/0029431, US2015/0221531, JP 2007-295006, US 9,142,399. The referenced documents teach that the cleaning devices comprising cleaning members, moving portions, measurement portions and controllers were known in the art. The referenced documents also teach that it was known to program and use the referenced controllers to control moving portions based on measurement values of measurement portions to set pressure applied by the cleaning members to the substrates and conduct cleaning with feedback provided by measurement sections.
However, the prior art fails to teach or fairly suggest the device as claimed. Specifically, the prior art fails to teach or fairly suggest the apparatus with the controller configured to perform a reset operation comprising: pressing the cleaning member against the reference member before cleaning by moving the cleaning member toward the substrate, after the measured value of the measurement portion reaches a predetermined reset load, move the cleaning member in a direction away from the reference member in a plurality of unit movement amounts, after two consecutive measurement values of the measurement portion for the plurality of unit movement amounts are determined to be equal to each other, set a position of the cleaning member at the time for use as a reference position of the cleaning member at the time of cleaning and set the measurement value of the measurement portion at the time for use as a pressing reference value at the time of cleaning.
US 2022/0020610, which is a publication of a related application is made of the record. 
Claims 1-7 are allowed.
In view of allowability of claim 1, the previously withdrawn claim 8, which requires all the limitations of allowable claim 1, has been rejoined with allowed claims, examined and allowed.
Thus, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711